Citation Nr: 0011523	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  96-28 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claims for service connection for 
residuals of injuries to the left shoulder and spine.  

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 through 
December 1976.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a July 1994 rating 
decision of the Department of Veterans' Affairs (hereinafter 
"VA") Regional Office in Denver, Colorado (hereinafter 
"RO"), which denied the veteran's application to reopen a 
claim for service connection for residuals of a motor vehicle 
accident, to include chronic headaches, a shoulder disorder, 
and a disability of the spine.  While the RO found that the 
decision that gave rise to this appeal was in April 1995, the 
Board finds that the veteran's statement received by the RO 
in January 1995 constituted a Notice of Disagreement with the 
RO's July 1994 decision that denied his application to reopen 
the same claims.  38 C.F.R. § 20.201 (1999).  The Board 
further finds that the veteran's claim for service connection 
for residuals of a head injury is an original claim.  While 
he is contending that his headaches are due to the same 
inservice motor vehicle accident that allegedly caused his 
current left shoulder and spine disabilities, the RO did not 
previously address the question of residuals of a head 
injury, to include headaches.  Accordingly, the law and 
regulations pertaining to finality of unappealed RO decision 
are not applicable to this issue.  This issue is addressed in 
the REMAND part of this decision.  

The Board also notes that in a July 1997 statement, the 
veteran's representative argued that the RO failed to grant 
service connection for a scar on the right shoulder secondary 
to motor vehicle accident.  The Board finds that this 
statement raises a claim for service connection for residuals 
of a right shoulder injury, to include a scar, and it is 
referred to the RO for adjudication.  

FINDINGS OF FACT

1.  An unappealed RO decision in November 1978 denied the 
veteran's claim of  service connection for residuals of left 
shoulder and spine injuries.  

2.  An unappealed RO decision in January 1989 denied the 
veteran's application to reopen his claim for service 
connection for residuals of a back injury.

3.  Certain evidence received since the November 1978 and 
January 1989 RO decisions is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims for service connection for residuals of left 
shoulder and spine injuries.  

4.  The veteran's claims for service connection for residuals 
of left shoulder and spine injuries are plausible. 


CONCLUSIONS OF LAW

1.  The November 1978 RO decision denying service connection 
for residuals of a left shoulder injury and the January 1989 
RO decision denying the veteran's application to reopen a 
claim for service connection for residuals of a back injury 
are final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence submitted since the November 1978 and January 
1989 RO decisions, which denied entitlement to service 
connection for residuals of a left shoulder injury and an 
application to reopen a claim for service connection for 
residuals of a spine injury, is new and material, and the 
veteran's claims are reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  

3.  The veteran's claims of service connection for residuals 
of a left shoulder injury and residuals of a spine injury are 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate that the veteran was treated 
in July 1976 for complaints of back, neck and left arm pain 
as a result of a motor vehicle accident.  
In an Administrative Decision dated in August 1978, the RO 
concluded that the veteran's left shoulder and back injuries 
were incurred in the line-of-duty.  

The veteran underwent a VA examination in September 1978.  
The examining physician noted the records indicating the 
veteran was involved in a July 1976 motor vehicle accident 
and the veteran's complaints of left arm, back and shoulder 
pain.  The veteran entered the examination room without the 
assistance of a cane or crutch, with no limp manifest.  He 
stripped to the waist and stood erect, with shoulders and 
hips level.  The paravertebral musculature was very well 
developed and not spastic, contracted, fibrotic or atrophic.  
The veteran bent forward touching his toes with both hands 
with ease and with no discomfort alleged or apparent.  He 
stood on his toes and jumped on his toes readily and squatted 
well on both heels without difficulty or discomfort.  
Physical examination revealed a well-healed, somewhat 
fibrotic and nonsymptomatic laceration on the posterior 
aspect of the left shoulder.  Two well-healed and 
asymptomatic scars on the left forearm were observed.  A 
well-healed, nonadherent, nonfibrotic and nonsymptomatic scar 
was observed on the posterior aspect of the right shoulder.  
There was no loss of tissue or muscle at any scarred site.  
The veteran's neck, shoulders and upper extremities had 
normal motion with no restrictions manifest.  The extreme of 
left arm movements above shoulder produced vague discomfort 
but no limitation.  No residuals of dislocation or injury to 
the left shoulder were found.  There was no muscular atrophy, 
weakness, or gross musculoskeletal disproportions, joint 
swelling, crepitus, erythema, deformity or tenderness on 
palpation.  The veteran's back was unrestricted and symptom 
free.  The extremes of spinal movement were readily performed 
with no discomfort alleged or apparent.  There were no 
palpable or visible abnormalities of the dorsal spine.  The 
low back was unrestricted and symptom free and the low back 
signs were negative.  X-rays of the left shoulder, dorsal 
spine and chest were all negative.  The examining physician 
diagnosed: history of injury to left shoulder, with 
symptomatic residuals only; scar of laceration, posterior 
aspect, left shoulder, healed, nonsymptomatic; scar of 
laceration, right shoulder, healed, nonsymptomatic; and, 
history of injury, dorsal spine with no residuals on physical 
examination.  

In a rating decision dated in November 1978, the RO denied 
service connection for left shoulder and back injuries.  The 
evidence considered consisted of the veteran's service 
medical records and the record of the September 1978 VA 
examination.  The RO noted that the veteran apparently 
sustained acute injuries during the motor vehicle accident, 
that there was no evidence of any known fractures, and that 
the last examination disclosed no orthopedic disablement of 
the left shoulder or the dorsal spine.  

VA outpatient records indicate that the veteran was seen in 
July 1988 for complaints of back pain.  The examiner assessed 
lumbosacral pain, possibly with nerve root irritation, but no 
neurological deficit.  

VA outpatient records indicate that the veteran was seen 
several times in August 1988 for complaints of back, shoulder 
and neck pain.  The first physical examination revealed the 
veteran's gait to be within normal limits, with no toe-heel 
tandem.  The thoracic and lumbo-sacral spine was tender.  The 
veteran was unable to make a full circle with his left arm.  
The examiner assessed early signs and symptoms of frozen left 
shoulder and mild low back pain.  The second examination 
revealed the veteran's gait to be slow but normal, with 
negative Romberg and no heal-toe walking.  The veteran's back 
was tender to palpation, with L3-L4 the most intense.  There 
was some swaying of the back.  The veteran could lean over to 
approximately 120 degrees.  The veteran could raise his legs 
to almost 90 degrees without pain and bend his knees to 
approximately 60 degrees.  The veteran's left shoulder 
exhibited a marked decrease in range of motion, but no 
obvious anatomical injury.  The examiner assessed chronic 
back pain and shoulder pain with decreased range of motion.  

X-rays of the veteran's lumbosacral spine and left shoulder 
taken in September 1988 were read as normal.  

The veteran underwent a VA examination in August 1993.  The 
examining physician noted that no medical records were 
available at the time of the examination and referred the 
reader to the claims folder for pertinent past medical 
history and findings of record.  The veteran complained of 
continuous low back pain that radiates down his legs 
bilaterally to the knees, and low back stiffness every 
morning.  It was noted that the stiffness was worse in cold 
weather.  The veteran also reported bilateral shoulder and 
neck pain; he indicated that his shoulders ached diffusely, 
that he sometimes had trouble sleeping, was unable to lift 
his arms over his head or throw a ball, and could not look 
over his shoulder.  It was further noted that the veteran was 
able to drive a car and did not have morning stiffness in his 
shoulder or neck.  Physical examination of the cervical spine 
revealed a normal contour and no palpable spasm.  Cervical 
forward flexion was limited to 30 degrees bilaterally, 
extension to 20 degrees, lateral flexion to 30 degrees 
bilaterally.  Rotation was 40 degrees bilaterally.  There was 
no warmth, swelling or erythema of the shoulders.  Bilateral 
abduction was zero to 90 degrees, forward flexion to 90 
degrees, internal and external rotation to 90 degrees.  
Passive right shoulder abduction was to 150 degrees, limited 
by pain.  Forward flexion was to 150 degrees, limited by 
pain.  Passive left shoulder flexion was to 120 degrees and 
abduction to 120 degrees, limited by pain.  Examination of 
the lumbar spine revealed no tenderness to palpation or 
spasm.  Lumbar flexion was limited to 45 degrees.  Extension 
was 25 degrees, lateral flexion was 25 degrees bilaterally 
and rotation was 25 degrees bilaterally.  The veteran used 
his arms to get out of a chair and went from supine to 
lateral decubitus to sitting on the examination table.  
Straight leg raise was limited to 40 degrees bilaterally by 
left low back pain.  Sensorimotor examination was 
unremarkable in the lower extremities.  Deep tendon reflexes 
were one-plus bilaterally at the knees and ankles.  Spinal 
contour was normal and there was no palpable spasm.  The 
examining physician diagnosed status post motor vehicle 
injury with: injury to head, resolved; residual degenerative 
joint disease cervical spine with limitation of motion; 
residual chronic lumbosacral strain with limitation of 
motion; residual chronic right shoulder strain with 
limitation of motion; and, left shoulder strain with 
limitation of motion.  

In a decision dated in July 1994, the RO denied the veteran's 
request to reopen his claim for service connection for 
residuals of a motor vehicle accident, to include chronic 
disorder of shoulders, spine and head.  The evidence 
considered by the RO consisted of the veteran's service 
medical records, outpatient treatment records from July 1988 
through June 1993, and the record of the August 1993 VA 
examination. 

The veteran submitted three statements in March 1995.  The 
first was signed by [redacted], the veteran's sister, and 
dated in March 1995.  Ms. [redacted] discussed the changes in the 
veteran's physical limitation she had observed.  The second 
was signed by [redacted], the veteran's mother, and dated 
in March 1995. Mrs. [redacted] discussed the changes in the 
veteran's physical limitation she had observed.  The third 
was signed by the veteran and dated in March 1995.  The 
veteran discussed the changes in his physical limitations as 
well as the circumstances of his injury.  (As noted in the 
Introduction, the Board finds that this statement is a Notice 
of Disagreement to the RO's April 1994 decision noted above.  
38 C.F.R. § 20.201 (1999).)  

In a rating decision dated in April 1995, the RO denied the 
veteran's request to reopen his claim for service connection 
for residuals of motor vehicle accident, to include chronic 
headaches and disorders of the shoulders and spine.  The RO 
noted that the new evidence was not material, as it only 
showed that there were current complaints and ascribes no 
cause and fixed no date of incurrence.  Thus, according to 
the RO, there was not a reasonable probability that the new 
evidence would change the outcome.  

In October 1995, the veteran testified at a hearing before 
the RO.  The veteran discussed the circumstances of the July 
1976 accident and his current physical limitations.  The 
veteran stated that he usually only works one or two days per 
week and is unable to lift things.  According to the veteran, 
he lost jobs with the Postal Service, Yellow Freight and 
doing dock work because his injuries left him unable to 
perform.  He drove a taxi for four years, but that aggravated 
his back.  He quit taxi driving because of the robbery and 
murder of a fellow hack.  

Private medical records indicate that Peter B. Pruett, M.D. 
examined the veteran, in June 1996.  Dr. Pruett noted the 
veteran's medical history and complaints of pain.  Physical 
examination revealed the veteran to be alert with stable 
signs and afebrile.  The skin was warm and dry, and the 
cervical, thoracic and lumbar spines were nontender.  There 
was some mild tenderness at the right paralumbar area.  Lower 
extremities had full motor function and normal sensation to 
light touch.  He had a normal gait. Reflexes were 2+.  The 
patella was 1+ at the ankles.  Dr. Pruett diagnosed acute 
back strain with chronic back pain.  

Private medical records indicate that Jeffrey B. Kleiner, 
M.D. examined the veteran in July 1996.  He noted the 
veteran's medical history and complaints of pain.  Physical 
examination revealed the veteran to be in obvious distress 
because of low back pain but he was able to ambulate on heel 
and toe.  The veteran had about 20 percent of normal range of 
motion of his lumbar spine and no pain over his SI joints.  
Seated examination revealed normal deep tendon reflexes, 
limited range of motion of his hips, and markedly tight 
hamstrings when a straight leg raise was attempted in the 
seated position.  Motor strength revealed 5/5 strength in 
bilateral lower extremities.  The veteran had no pain over 
his biceps tendons and was negative for the sniff test for 
impingement of his shoulders.  There was no subacromial 
bursitis.  X-rays of the lumbar spine were unremarkable for 
any arthritic components in either the lumbar spine or hips.  
There was some mild disk space narrowing at L5-S1.  Dr. 
Kleiner diagnosed probable fibromyalgia.  There was no 
evidence of osseous abnormalities and no apparent arthritic 
processes in the lumbar spine.  

In September 1996, the veteran requested a Travel Board 
hearing.  

In a letter dated in September 1996, Michael H. Schiff, M.D., 
indicated that he had examined the veteran.  Dr. Schiff 
diagnosed fibromyalgia.  In a letter dated in October 1996, 
Dr. Schiff indicated that the veteran had developed 
inflammatory disease with a Baker's cyst of his right knee, 
decreased muscle strength of 4/5 in both upper and lower 
extremities, and an elevated CPK.  

In a decision dated in December 1996, the RO denied service 
connection for back pain currently diagnosed as inflammatory 
disease versus fibromyalgia.  The RO noted that there is no 
evidence of fibromyalgia or polymyositis during service or 
within one year of discharge.   

Private medical records indicate that in January 1997, the 
veteran saw Dr. Schiff and asked for a letter stating that 
his shoulder disorder was related to his in-service accident.  
A hand-written note at the end of the entry reads "can't 
do."

VA outpatient treatment records indicate that the veteran was 
seen in February 1997 for complaints of back and shoulder 
pain.  The diagnosis given was chronic pain.  

In a statement dated in February 1997, the veteran indicated 
that a VA doctor had told him that, in the doctor's opinion, 
he qualified to receive help from the VA.  

In a VA consultation sheet dated in February 1997, Dr. T.J.M. 
wrote that while the veteran was not service-connected for 
chronic shoulder and back pain, he believed there was enough 
evidence to treat the veteran at the VA medical center.  

VA outpatient treatment records indicate that the veteran was 
seen in March 1997 for complaints of neck, back and shoulder 
pain.  Physical examination revealed limited range of motion 
in both shoulders, with the veteran only able to lift his 
arms to 90 degrees.  The diagnosis given was chronic shoulder 
and back pain.  

In a statement dated in March 1997, the veteran argued that 
the evidence of record is sufficient to demonstrate that he 
has been treated continuously since the time of the accident.  

The veteran's representative filed a VA Form 646, Statement 
of Accredited Representation in Appealed Case, in July 1997.  
The representative noted that a September 1978 VA examination 
revealed discomfort on motion in the left shoulder and argued 
that this had not been considered.  The representative 
further noted that the record of an August 1993 VA 
examination contains a diagnosis of status post motor vehicle 
injury.  Finally, the representative argued that 
correspondence dated in February 1997 indicates that Dr. 
T.J.M. of the Denver VA medical center found a sufficient 
connection between the veteran's period of active service and 
his current disabilities to provide treatment.  

In correspondence dated in July 1997, the veteran indicated 
that he desired a videoconference hearing at the RO before a 
member of the Board.  The veteran waived his right to an in-
person hearing.  

The veteran underwent a VA examination in November 1997.  The 
examining physician noted the veteran's occupational and 
medical histories and reviewed the claims folder.  Active 
range of motion could not be measured because the veteran 
presented with almost a stiff man-like syndrome.  Strength 
was 5/5 throughout the upper and lower extremities.  The 
veteran did not move his shoulders at all.  Passive 
relaxation allowed the veteran's shoulder to be forward 
flexed and abducted to approximately 30 degrees.  The veteran 
exhibited pain during the testing.  On observation, the 
veteran moved his shoulders to approximately 45 degrees.  The 
veteran listed in a contorted way towards the left.  This 
condition was observed to have resolved when the examiner 
later met the veteran in the hallway.  On general palpation, 
the veteran was sensitive everywhere, specifically the neck, 
chest, trunk, arms, upper and lower legs, knees, ankles, 
wrists and elbows.  The final diagnoses were: cervical spine 
with normal x-ray, inconsistent examination, insufficient 
clinical evidence to warrant a diagnosis of any acute or 
chronic pathologic disorder; lumbosacral spine, mild 
degenerative changes on x-ray, inconsistent examination with 
discomfort; left shoulder, status post motor vehicle injury, 
with minimal irregularity greater tuberosity, with multiple 
complaints and inconsistent examination, with insufficient 
clinical evidence at present to warrant a diagnosis of any 
chronic disorder or residuals thereof; and, right shoulder, 
minimal irregularity of greater tuberosity on x-rays, 
inconsistent examination and insufficient clinical evidence 
at present to warrant a diagnosis of any chronic pathologic 
condition.  The examining physician commented that without 
additional documentation of back neck and shoulder problems 
between 1976 and the 1990s, given the marked functional 
overlay and inconsistent examination findings on current 
exam, it would be speculative to relate the current findings, 
including possible fibromyalgia, to the veteran's 1976 MVA 
accident.  

Private medical records indicate that Peter L. Weingarten, 
M.D. examined the veteran, in May 1998.  Dr. Weingarten noted 
the veteran's medical history and complaints of back and neck 
pain.  Physical examination revealed 1+ lumbar and 1+ 
cervical spasm.  The veteran jumped from one side to the 
other when his back was touched, apparently demonstrating 
pain from contact.  The area of pain was extremely wide, 
extending over the entire back, the scapular areas and 
buttocks.  Forward flexion was approximately five degrees, 
hyperextension approximately 15 degrees, lateral twist 20 
degrees and lateral tilt 20 degrees.  Dr. Weingarten deemed 
the examination of the veteran's back as highly unreliable 
because the veteran did not appear to be making an effort to 
cooperate.  The veteran was able to actively straight leg 
raise on both sides.  The veteran reported he could not 
elevate his shoulders and while attempting to do so wiggled 
his body from side-to-side in apparent discomfort or 
exaggerated behavior.  The veteran's upper extremities were 
well muscled with no atrophy.  Range of motion of all upper 
extremity joints was within normal limits.  X-rays of the 
lumbar spine demonstrated mild diffuse degenerative changes 
with minimal spur formation and minimal narrowing at the L5-
S1 level.  X-rays of the cervical spine showed very minimal 
degenerative changes at the C5-6 level and were essentially 
normal for the veteran's age.  Dr. Weingarten wrote that the 
diagnosis was unclear, that there appeared to be a 
significant psychological overlay, and that he suspected 
fibromyalgia was a major diagnosis.  

The veteran submitted a statement dated in December 1998.  He 
asserted that the evidence shows that he has been treated for 
neck, back and shoulder problems since  the July 1976 
inservice motor vehicle accident.  
In October 1999, the Board remanded the veteran's claim to 
the RO for further development.  In correspondence dated in 
September 1996 and July 1997, the veteran requested a 
videoconference hearing before a Board member.  Remand was 
necessary so a hearing could be held prior to a Board 
decision on the veteran's claim.  

In January 2000, the veteran testified at a videoconference 
hearing before the undersigned member of the Board.  The 
veteran testified that after his discharge he first sought 
medical treatment at Cook County Hospital.  He stated that he 
did not file a claim immediately upon his discharge because 
he was told that his problems would clear up in three-to-six 
months.  The record was held open for sixty days pending 
receipt of relevant medical records of the veteran's 
treatment at Cook County Medical Center.  

In February 2000, the veteran submitted a statement 
indicating that he had not been treated at Cook County 
Medical Center after his discharge.  Included with the 
veteran's statement was correspondence dated in December 1999 
and signed by D.S., M.D., of the VA West Side Medical Center 
in Chicago.  Dr. D.S. wrote that the veteran has degenerative 
disease of the cervical and lumbar spine, and persistent 
depression.  

Analysis

Claims that have previously been denied and are final may 
only be reopened if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a).  The Court has set forth a three-part analysis to 
be applied when a claim to reopen is presented.  Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc); Winters v. West, 12 
Vet.App. 203 (1999) (en banc).  The first step is to 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. § 3.156(a) to reopen the prior 
claim.  Winters at 206.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Id.  If the claim is not well 
grounded, the adjudication process must halt, despite 
reopening, because a claim that is not well grounded cannot 
be allowed.  Id.  If the claim is well grounded, then the VA 
must ensure that the duty to assist has been fulfilled before 
proceeding to the third step, an adjudication of the merits 
of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers, and is 
neither cumulative nor redundant.  38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which, by itself or in conjunction with other evidence 
previously submitted, is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  38 C.F.R. § 3.156(a).  

A.  New and Material Evidence

Although the April 1995 rating decision was issued between 
them, the May 1995 notice of disagreement was filed within 
twelve months of and stands as the veteran's disagreement 
with the July 1994 rating decision.  Thus, the first question 
under Elkins is whether the evidence considered by the RO in 
issuing the July 1994 rating decision was new and material.  
In the November 1978 rating decision, the RO considered the 
veteran's service medical records and the records of the 
September 1978 VA examination and denied service connection.  
The RO noted that the veteran's injuries from the July 1976 
motor vehicle accident were acute, that there was no evidence 
of fractures, and that there was no orthopedic disablement of 
either the left shoulder or the dorsal spine.  In the July 
1994 rating decision, the RO considered VA outpatient 
treatment records from July 1988 through June 1993 and the 
record of an August 1993 VA examination in denying the 
veteran's application to reopen his claim. 

The evidence received between the November 1978 and July 1994 
rating decisions included the record of an August 1993 VA 
examination.  That evidence was not previously submitted to 
agency decision makers and is more than merely cumulative or 
redundant.  Thus it is new. The November 1978 denial was 
based on the finding that there was no evidence of a current 
disability.  The August 1993 examination clearly demonstrates 
degenerative joint disease of the cervical spine, chronic 
lumbosacral strain and left shoulder strain.  Because it 
squarely addresses the reason for the earlier denial of 
service connection, the record of the August 1993 examination 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Thus, it is material.  
38 C.F.R. § 3.156; Hodge, supra.  New and material evidence 
having been submitted, the veteran's claim must be reopened.  

Having reopened the veteran's claim the Board observes that 
the next step following the reopening of the veteran's claim 
is consideration of the claim on a de novo basis. In Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that once a 
claim for service connection has been reopened upon the 
presentation of new and material evidence, the VA must 
determine whether, based upon all of the evidence of record, 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Only after a determination that the claim is well grounded 
may the VA proceed to evaluate the merits of the claim, 
provided that the VA's duty to assist the veteran with the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  See Winters v. West, 12 Vet. 
App. 203, 206-7 (1999); see also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  

Service medical records indicate that the veteran was treated 
for complaints of back, neck and left arm pain in July 1976.  
Therefore, the requirement of an in-service injury has been 
met.  In the record of the August 1993 VA examination, the 
examining physician diagnosed status post motor vehicle 
injury with residual degenerative joint disease of the 
cervical spine, residual chronic lumbosacral strain and left 
shoulder strain.  This diagnosis constitutes medical evidence 
of current disability.  Further, the examining physician 
description of the veteran's current disability as 
"residual" can only refer to the motor vehicle accident 
also mentioned in the diagnosis.  Thus, the diagnosis is 
medical evidence of a nexus between the in-service injury and 
the current disability.  Because competent evidence shows an 
in-service injury, a current disability, and a nexus between 
the injury and the disability, the veteran's claims for 
service connection are well grounded.  38 U.S.C.A. § 5107(a).

                              
                                                          
ORDER

New and material evidence having been submitted to reopen 
claims of entitlement service connection for residuals of 
left shoulder and spine injuries, the claims are reopened.

Evidence of well-grounded claims for service connection for 
residuals of left shoulder and spine injuries has been 
submitted, and to this extent, the appeal is granted.

                              
                                                        
REMAND

This appeal comes to the Board, in part, from an RO decision 
denying the veteran's application to reopen a claim for 
service connection for residuals of a head injury, to include 
headaches.  As noted in the Introduction to the above 
decision, the earlier unappealed RO decisions did not 
specifically address the question of a head injury.  
Accordingly, the veteran's claim for service connection for 
residuals of a head injury, to include headaches, is an 
original claim.  It follows that the RO must adjudicate the 
claim on a de novo basis.  38 C.F.R. § 19.9 (1999).

In view of the Board's decision reopening the veteran's 
claims for service connection for residuals of left shoulder 
and spine injuries and finding such claims well grounded, the 
RO, consistent with the principles set forth in Bernard v. 
Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claims, based on the evidence in 
its entirety.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The appellant is free to furnish 
additional evidence and argument while 
the case is in remand status. Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995). 

2.  After undertaking any development 
deemed necessary, the RO must adjudicate 
the claims of service connection for 
residuals of a head injury, residuals of 
a left shoulder injury, and residuals of 
a spine injury, on a de novo basis.  

If any of the benefits sought are not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case (SSOC), which reflects de novo review 
of all issues in appellate status, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. The SSOC should 
also reflect that the veteran submitted a timely Notice of 
Disagreement with the RO's July 1994 decision (38 C.F.R. 
§ 20.201 (1999)).

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.



		
	R.F. WILLIAMS
	Member, Board of Veterans' Appeals



 

